DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 9/20/2022 in response to Office Action 5/20/2022 have been fully considered:
Regarding claim 1, 
Persuasive: Applicant argues “an etched seam” and various other standard components are not shown for the conventional 12-ounce soda can disclosed by Pinyot and shown in Pinyot Figure 1 (page 6, para 2). Boatner, however, clearly shows these standard features in the rejection analysis below. This is the reason for this Non-Final Action.

Non-Persuasive: Applicant argues that prior art Pinyot does not anticipate containers as claimed of the range 0.5 to 2.5 ounces because of “difficulties” (page 6, para 2). In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In addition, examiner points out Applicant’s claim is toward an “apparatus”.

Non-Persuasive: Applicant argues that secondary reference Colo discloses a peel top that does not match the lid type (page 8, para 1). In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In addition, examiner points out Applicant’s claim is toward an “apparatus”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-5, 8-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub 20040163986 by Pinyot (hereinafter “Pinyot”) in view of US Pub 20120040058 by Colo et al. (hereinafter “Colo”) in further view of US 7967135 issued to Boatner (hereinafter “Boatner”).
Regarding claim 1, Pinyot teaches an apparatus (Fig 3, packaging system 20), comprising: 
   a first beverage can (Fig 3 and [0023], 21 conventional soda can is necessarily a beverage can, wherein 21 and 22 are “substantially identical” to Fig 1, 10 conventional soda can; further the diameters of 21 and 22 are “generally uniform” to each other, and “generally equal” to standard 12 oz can 10) to hold a liquid having a volume (has a 3 oz liquid volume range in ounces), comprising; 
   a top lid (Fig 1, lid of 15), the top lid having a first depressed area (Fig 1, recess near annular rim 12) and an annular lip (Fig 1, annular rim 12) wherein the first depressed area comprises forming an openable tab (Fig 1, standard pull tab 16); 
   a base (Fig 1, base at nesting cup 19), the base having a second depressed area (Fig 1, nesting cup 19 forms a depression via being a cup) and an annular ridge (Fig 1, nesting cup 19 necessarily forms annular ridge being a cup) 
   a cylindrical sidewall (Fig 3, cylindrical sidewall of 21) connecting the top lid and the base (cited wall connects lid to base), 
   wherein the top lid has a first diameter (Fig 1, lid of 15 has a diameter) and the cylindrical sidewall has a first length (Fig 3, cylindrical sidewall of 21 has a length vertically) such that the first diameter is substantially greater than the first length 
(can 21 has a diameter substantially greater than the height at more than double; 
As evidenced by Fig 2 and [0019], the total height of cans 21 and 22 equals standard can 10; [0023] 3 oz can for one of 21 and 22; [0018] standard 12 oz can is about 4.8 inches height and about 2.5 inches diameter; meaning that 1/4 of 4.8 inches is 1.2 inches
Examiner points out that said variations of can 21 apply to can 22;
Further four 3 oz cans are anticipated by [0023] Figure 2, 35 is a multi-container of “two or more” cans sized to standard can 10 - [0023]); and
a second beverage can (Fig 3, can 22; see analysis above of identical standard can and equivalent can variations), comprising; 
   a second top lid (Fig 1, lid of 15), the second top lid having a third depressed area (Fig 1, recess near annular rim 12) and a second annular lip (Fig 1, annular rim 12); 
   a second base (Fig 1, base at nesting cup 19), the second base having a fourth depressed area (Fig 1, nesting cup 19 forms a depression via being a cup) and a second annular ridge (Fig 1, nesting cup 19 necessarily forms annular ridge being a cup); 
   a cylindrical sidewall (Fig 3, cylindrical sidewall of 22) connecting the second top lid and the second base (cited wall connects lid to base), 
   wherein the second top lid has a second diameter equal to the first diameter (see analysis above; can diameters are substantially equal) and the second cylindrical sidewall has a second length greater than the second diameter (see analysis above; can 22 has a diameter substantially greater than the height at more than double) and wherein the first beverage can is stackable on the second beverage can (Fig 2 and 3, first can shown stacked to second can).

But does not explicitly teach metal beverage cans with an etched seam.
	Boatner, however, teaches metal beverage cans (Figures 2-3, 5, 11, metal beverage can 10, & col 1, line 29, “metal beverage cans”; examiner notes that though Figure 2 says “prior art”, it is also the present invention as evidenced by shared part numbers) with an etched seam (22) in a depressed area (area immediately surrounding seam 22 and pull tab 16 is recessed).

The purpose of a metal beverage can is to withstand pressurization of carbonated soda within (col 1, line 44). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the conventional 12 ounce soda can of Pinyot to be definitively made of metal and have an etched seam as taught by Boatner in order to advantageously puncture both containers (Fig 11) which were previously separated to vastly improve shelf life by mixing at time of need versus pre-mixing (col 2, lines 9-15).

But Pinyot/Boatner does not expressly disclose a specific volume.
Colo, however, teaches a can (Fig 2, can container 60 with food compartment 64) to hold a volume between 0.5 and 2.5 ounces (said can is 2 oz; [0048] said food is chosen as discussed in [0039] by a caregiver/mom as a 2 oz portion (portion size can vary)).

The purpose of relatively small volume compared to a standard can is to feed children and toddlers the correct proportions of servings from major food categories needed for energy ([0039] [0076]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the volume of Pinyot with a smaller volume as taught by Colo in order to advantageously simplify the feeding process of moms or dads, saving them exorbitant amounts of time in prep work, and beneficially equipping parents for travel with a toddler while simultaneously ensuring ideal energy to their child. In addition, new parents can learn the proper nutrition balance for their own child, leveraging the customizability of small pre-made portions.

Regarding claim 3, Pinyot/Boatner already teaches a plurality of first metal beverage cans (Fig 2, 35) wherein the plurality of first metal beverage cans form a stack (35).

Regarding claim 4, Pinyot/Boatner already teaches the plurality of first metal beverage cans (Fig 2, 35) comprises at least four (35, see analysis above for four 3 oz cans) first metal beverage cans forming the stack (35).

Regarding claim 5, the invention of Pinyot/Boatner has Pinyot further teach the plurality of first metal beverage cans (Fig 2) comprises at least eight (since [0018] describes a six pack of standard cans stacked atop or laterally, and 21 has identical diameters and equal height (see analysis above) it is anticipated that multiple Figure 2 arrangements are arranged into a six pack) first metal beverage cans forming at least two stacks (thereby forming up to six stacks, which includes two stacks).

Regarding claim 8, Pinyot further teaches the annular ridge (Fig 1, nesting cup 19 necessarily forms annular ridge being a cup) is formed by an outer wall and an inner wall (Fig 1 shows an inner and outer wall of cited annular ridge, facing toward the center point and away from the center point of the lid, respectively).

Regarding claim 9, Pinyot further teaches at least one of the outer wall and the inner wall have a radius of curvature (Fig 1, the outer and inner wall of the annular ridge has a radius of curvature being exactly aligned with the cylindrical sidewall).

Regarding claim 10, Pinyot/Boatner already teaches the apparatus comprises at least two first metal beverage cans (Fig 2 and 3, 35; see analysis above of four 3 oz cans and all variations of 21 apply to 22) stackable with the second metal beverage can.

Regarding claim 11, Pinyot/Boatner further tea the invention of Pinyot/Boatner has Pinyot further teach the first metal beverage can comprises a first liquid and the second metal beverage can comprises a second liquid ([0019] 20 is for multiple discrete foodstuffs, [0023] one the alcohol, the other the mix).

Regarding claim 12, the invention of Pinyot/Boatner has Pinyot further teach the first liquid is a spirit ([0023] alcohol) and the second liquid is not a spirit ([0023] soda (i.e. – the mix)).

Regarding claim 13, Pinyot further teaches the first diameter (Fig 1, lid of 15 has a diameter) is between about 2 and 2.25 inches ([0018] diameter of about 2.5 inches” necessarily covers about 2 to 2.25 inches as examiner interprets ‘about’ to include said range, further noting that Applicant does not disclose criticality of the range nor a definition of ‘about’).

In addition and in the alternative, if the range is not found to be fully anticipated, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify a range of 2 to 2.25 inches diameter standard can, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Please note that in the instant application, the Applicant has not disclosed any criticality for the claimed limitation.

Regarding claim 15, Pinyot/Boatner already teaches the first metal beverage can (see analysis above) has a first length less than 2 inches (1.2 inches).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See attached PTO-892.
NPL Smallest Soda Can
US 20090050637 any volume of soda can embodies putting a pulltab on the lid ([0029])

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC C BALDRIGHI whose telephone number is (571)272-4948. The examiner can normally be reached M-F 7:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 5712724926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC C BALDRIGHI/Examiner, Art Unit 3733                                                                                                                                                                                                        
/DON M ANDERSON/Primary Examiner, Art Unit 3733